Opinion issued June 26, 2008
 




             

 










In The
Court of Appeals
For The
First District of Texas
 

 
 
NO. 01-07-00723-CR
  __________
 
KEITH ANTHONY PAYTON, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
 
On Appeal from the 230th District Court
Harris County, Texas
Trial Court Cause No. 1127762
 

 
 
MEMORANDUM OPINION
          Keith Anthony Payton, appellant, appeals his conviction for possession of
cocaine.  Specifically, he contends that his guilty plea was the result of misleading
information, that he is an  “ unwitting victim of duress or ignorance,” and that his plea
was involuntary.  We dismiss for want of jurisdiction.
          Jurisdiction
          We must dismiss an appeal if a certification showing that the defendant has the
right to appeal is not made a part of the appellate record.  Tex. R. App. P. 25.2(d);
Dears v. State, 154 S.W.3d 610, 613 (Tex. Crim. App. 2005).  The trial court’s
“Certification of Defendant’s Rights of Appeal” indicates that this is “a  plea bargain
case, and defendant has NO right of appeal.”  In plea bargain cases, Rule 25.2(a)(2)
specifies the limits on the right to appeal and the trial court’s duty to consider those
limits in the certification.  Specifically, 
[i]n a plea bargain case—that is, a case in which defendant’s plea is
guilty or nolo contendere and the punishment did not exceed the
punishment recommended by the prosecutor and agreed to by the
defendant—a defendant may appeal only:
 
(A)those matters that were raised by written motion filed and
ruled on before trial, or
 
(B)after getting the trial court’s permission to appeal.  

Dears, 154 S.W.3d at 613.  Appellant negotiated a guilty plea, and the punishment
does not exceed the agreed punishment; therefore, appellant has not met either of the
requirements.
 
Conclusion
          We dismiss the case for lack of jurisdiction. 
 
 
                                                                        George C. Hanks, Jr.
                                                                        Justice

Panel consists of Justices Nuchia, Alcala, and Hanks.

Do not publish.  Tex. R. App. P. 47.2(b).